UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-02333 New Perspective Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: March 31, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders New Perspective Fund® [photo of wet pebbles and flowers] Semi-annual report for the six months ended March 31, 2011 New Perspective Fund seeks to provide long-term growth of capital. Future income is a secondary objective. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2011: Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.79% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 24 to 29 for details. Results for other share classes can be found on page 4. Investing outside the United States may be subject to risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. [photo of wet pebbles and flowers] Fellow shareholders: New Perspective Fund gained 13.4% for the six months ended March 31, 2011 — a return that assumes reinvestment of December’s dividend of 29 cents a share. The fund’s return trailed that of its primary benchmark, the unmanaged MSCI World Index, which rose 14.4% during the period, but surpassed the 13.2% increase posted by the Lipper Global Funds Average, a measure of New Perspective’s category peers. The table below shows how the fund has fared against its benchmarks over the longer time frames that we advise shareholders to use when evaluating their investments. As you can see, the fund’s results have meaningfully outpaced those of its benchmarks for the five-year, 10-year and lifetime periods. [Begin Sidebar] Results at a glance For periods ended March 31, 2011, with all distributions reinvested Total returns Average annual total returns Lifetime 6 months 1 year 5 years 10 years (since 3/13/73) New Perspective Fund (Class A shares) % MSCI indexes*: World Index USA Index Lipper Global Funds Average† *The indexes are unmanaged and their results do not reflect the effects of sales charges, commissions, account fees, expenses or taxes. † Results of the Lipper average do not reflect the effect of sales charges, account fees or taxes. [End Sidebar] Global market strength The fund’s sizable gains reflected broad strength in global equity markets. Stocks in the United States surged 17.6%*, as investors responded favorably to increasing evidence of a sustained economic recovery. Unemployment remained high, but investors took their cues from solid earnings growth and favorable monetary policy. Like their U.S. counterparts, investors in Europe (11.4%) were encouraged by robust corporate earnings and looked favorably upon measures aimed at addressing the challenges facing debt-laden nations like Ireland, Portugal, Greece and Spain. Returns in Japan (6.7%) were understandably more muted, as March’s earthquake and tsunami caused catastrophic loss of life. In addition, resulting damage to businesses and infrastructure disrupted global supply networks. Commodity-heavy economies Australia (14.8%) and Canada (21.1%) fared well, and the United Kingdom (10.1%) and Switzerland (9.6%) both notched meaningful increases. Most major currencies strengthened against the U.S. dollar. As a result, the translation effect boosted returns for U.S.-based investors in companies domiciled abroad. (When a currency appreciates against the dollar, returns on stocks denominated in that currency increase when converted into dollars.) Large holdings support returns New Perspective Fund pursues its growth objective through a portfolio of more than 200 carefully researched long-term investments that span multiple countries and industries. For the sixth months, the fund was broadly supported by its diverse portfolio, but drew particular strength from four of its 10 largest investments. These included electrical equipment manufacturer Schneider (34.5%), data storage giant EMC (30.7%), Texas Instruments (27.3%) and pharmaceutical producer Novo Nordisk, the fund’s largest holding, which gained 26.9%. Elsewhere in the top 10, Amazon (14.7%), Barrick Gold (12.1%), Google (11.5%), telecom provider América Móvil (8.9%) and British American Tobacco (7.4%) all posted solid gains. Only Newmont Mining (–13.1%) lost value. Other large investments experiencing sharp price increases included Canadian Natural Resources (43.0%), Oracle (24.3%) and JPMorgan Chase (21.1%). Among those that fell were Cisco Systems (–21.7%), Merck (–10.3%) and Anheuser-Busch InBev (–3.0%). A look at the portfolio as a whole shows that industries that typically fare well during economic upturns were beneficial. In particular, many semiconductor and computer hardware producers, electrical equipment and machinery manufacturers, and energy and materials companies rose sharply. *Unless otherwise indicated, country and region returns are based on MSCI indexes and measured in U.S. dollars with gross dividends reinvested. Semiconductor companies were especially helpful, as improving industrial demand and increasing consumer appetite for smart phones, particularly in developing economies, spurred earnings gains. On the flipside, airlines as a group finished in the red, while the fund’s financials and food and beverage holdings were among those areas of the portfolio that lagged the broader market. Key additions during the six months included a number of industrials companies as well as some consumer goods manufacturers — all of which could benefit from an improving global economy. In terms of reductions, we made select but substantial cuts to a number of software and telecommunications investments, believing there were more attractive opportunities elsewhere. U.S. companies appear well positioned In recent years our holdings of companies based in the United States have steadily increased. This does not necessarily reflect a belief that growth in the U.S. economy is set to outpace growth elsewhere in the world, but rather our view that many of the companies that could benefit from expansion in the developing world or elsewhere are American. Looking ahead We retain a fairly optimistic near-term outlook. We believe that as inflationary concerns rise, investors may continue to see the growth potential and, in many cases, attractive yields of high-quality stocks as an appealing investment option. As we have for over 38 years, we’ll continue seeking out what we believe are the best of these companies — ones that could benefit from the crosscurrents at work in the global economy. We thank you for your long-term commitment to New Perspective Fund. Sincerely, /s/ Gina H. Despres Gina H. Despres Vice Chairman of the Board /s/ Robert W. Lovelace Robert W. Lovelace President May 9, 2011 For current information about the fund, visit americanfunds.com. Other share class results Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended March 31, 2011: 10 years1/ 1 year 5 years Life of class Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % % % Not reflecting CDSC Class C shares Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares3 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares4 — first sold 2/15/02 Reflecting 5.75% maximum sales charge Not reflecting maximum sales charge Class 529-B shares2,4 — first sold 2/15/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase Not reflecting CDSC Class 529-C shares4 — first sold 2/15/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class 529-E shares3,4 — first sold 3/1/02 Class 529-F-1 shares3,4 — first sold 9/17/02 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Classes B, C and F-1 shares only. All other share classes reflect results for the life of the class. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 24 to 29 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, refer to the fund’s prospectus. Summary investment portfolio March 31, 2011 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification Percent of net assets Information technology 14.29 % Consumer discretionary Financials Health care Consumer staples Other industries & asset types Short-term securities & other assets less liabilities [end pie chart] Country diversification(percent of net assets) United States 35.5 % Euro zone* United Kingdom Japan Canada Switzerland Denmark South Africa Australia Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands and Spain. Percent Value of net Common stocks- 93.19% Shares ) assets Information technology- 14.29% EMC Corp. (1) $ % Texas Instruments Inc. Google Inc., Class A (1) Oracle Corp. Apple Inc. (1) Samsung Electronics Co. Ltd. ASML Holding NV (1) ASML Holding NV (New York registered) (1) Yahoo! Inc. (1) Other securities Consumer discretionary- 12.27% Amazon.com, Inc. (1) Naspers Ltd., Class N Honda Motor Co., Ltd. Home Depot, Inc. Hyundai Mobis Co., Ltd. Sony Corp. Other securities Financials- 11.61% JPMorgan Chase & Co. ICICI Bank Ltd. ACE Ltd. Citigroup Inc. (1) Prudential PLC Bank of Nova Scotia American Express Co. Other securities Health care- 11.25% Novo Nordisk A/S, Class B Bayer AG Novartis AG Hospira, Inc. (1) Smith & Nephew PLC Other securities Consumer staples- 10.13% British American Tobacco PLC Pernod Ricard SA Anheuser-Busch InBev NV Nestlé SA SABMiller PLC Unilever NV, depository receipts Philip Morris International Inc. Shoprite Holdings Ltd. Other securities Industrials- 9.59% Schneider Electric SA United Technologies Corp. General Electric Co. Other securities Materials- 8.80% Barrick Gold Corp. Newmont Mining Corp. Linde AG Syngenta AG Gold Fields Ltd. Holcim Ltd Other securities Energy- 6.88% Canadian Natural Resources, Ltd. Petróleo Brasileiro SA - Petrobras, ordinary nominative (ADR) Other securities Telecommunication services- 2.49% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L Other securities Utilities- 1.17% GDF SUEZ Other securities Miscellaneous-4.71% Other common stocks in initial period of acquisition Total common stocks (cost: $30,157,425,000) Percent Value of net Preferred stocks- 0.05% ) assets Information technology - 0.05% Other securities Total preferred stocks (cost: $25,000,000) Principal Percent amount Value of net Short-term securities- 6.66% ) ) assets Freddie Mac 0.165%-0.291% due 4/4-12/13/2011 $ U.S. Treasury Bills 0.141%-0.291% due 4/14/2011-2/9/2012 Fannie Mae 0.10%-0.492% due 4/11-10/3/2011 Other securities Total short-term securities (cost: $3,153,841,000) Total investment securities (cost: $33,336,266,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Some of these securities (with an aggregate value of $576,682,000, which represented 1.22% of the net assets of the fund) may be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. One of these securities was valued under fair value procedures adopted by authority of the board of directors and may be subject to legal or contractual restrictions on resale. The total value of this security was $25,000,000, which represented .05% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's holdings in affiliated companies is included in "Other securities" under the respective industry sectors in the summary investment portfolio. Further details on these holdings and related transactions during the six months ended March 31, 2011, appear below. Beginning shares Additions Reductions Ending shares Dividend income (000) Value of affiliates at 3/31/2011(000) Michael Page International PLC - - $
